—Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered April 6, 1995, which denied respondents-appellants’ motion to dismiss the petition seeking leave to retain counsel to prepare a final accounting, unanimously reversed, on the law, the respondents’ motion is granted, and the petition is dismissed, without costs.
Petitioner was co-trustee of an irrevocable inter vivos trust from the date of its creation by indenture dated May 6, 1983 until April 26, 1994, when his appointment was revoked in an amendment of the indenture executed by the grantor. The principal of the trust was $425,000 deposited in an account with Merrill Lynch. Petitioner was the grantor’s family attorney and had drafted the original trust indenture.
While under the circumstances herein it was not error for the IAS Court to construe the petition at bar as preliminary to a petition pursuant to CPLR 7702 for judicial settlement of the co-trustee’s final account, the petition should have been dismissed in any event. The petitioner herein sought leave to charge the trust for the assistance of counsel in rendering a final account. The task of rendering the account herein was a routine executorial function (see, Matter of McCranor, 176 AD2d 1026, 1027). It is a well settled principle that the estate cannot be charged attorney’s or accountant’s fees for the performance of such routine executorial tasks (see, Matter of Bitzer, 208 AD2d 723; Matter of McCranor, supra; Matter of Jones, 168 AD2d 448, 449). In addition, we note that the preparation of the accounting in this case would be fairly uncomplicated given that the principal of the trust consisted of a single account with Merrill Lynch and that there are only two distributees, one of whom is the other co-trustee and both of whom were prepared to sign general releases. Concur — Sullivan, J. P., Rosenberger, Wallach, Ross and Asch, JJ. [As amended by unpublished order entered Feb. 27, 1996.]